Citation Nr: 1009562	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic muscle 
weakness disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from June 1978 to 
April 1984 and February 2003 to November 2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for a chronic muscle weakness disability 
and PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent and persuasive evidence of record does not 
demonstrate that the Veteran has a current diagnosis of 
chronic muscle weakness. 

3.  Competent and persuasive evidence of record does not 
demonstrate that the Veteran has a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A chronic muscle weakness disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.385 (2009).

2.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his claims for service 
connection for muscle weakness and PTSD in May 2004. 
 Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in September 2004 and May 
2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in 
October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in May 
2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The Veteran's service treatment and personnel records, and 
post-service VA and private treatment records pertaining to 
his claimed PTSD and chronic muscle weakness disorder have 
been obtained and associated with his claims file.  He has 
also been provided with VA medical examinations in October 
2004 and January 2008 to assess the current nature and 
etiology of his claimed disabilities.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2009).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2009).  An 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records from the Veteran's first period of 
active duty service are negative for any complaints, 
treatment, or diagnosis of PTSD or a generalized muscle 
weakness disorder. 

In a February 1992 army reserves quadrennial examination 
report, physical examination was silent for findings related 
to muscle weakness or psychiatric impairment, and the 
associated report of medical history was likewise silent for 
complaints or findings regarding those disorders.

In a May 2003 in-service deployment record, the examiner 
noted that the Veteran had combat stress due to events with 
command. 

In a September 2003 post-deployment assessment, the Veteran 
complained of weakness, feeling down, depressed or hopeless, 
and little interest or pleasure in doing things.  The Veteran 
also indicated that he was interested in receiving help for a 
stress, emotional, alcohol, or family problem. 

A September 2003 service emergency physical record reported 
the Veteran complained of chest pain related to anxiety and 
was diagnosed with anxiety disorder. 

During a September 2003 service treatment examination, the 
Veteran complained of weakness starting in May 2003, of 
weight loss during deployment, and depression.  The 
assessment was to rule out thyroid disease and depression. 

In another September 2003 service treatment record, the 
Veteran complained of lethargy and a loss of stamina.  The 
examiner noted that he had no objective evidence of weakness, 
and lethargy was not the accurate conclusion since he had not 
suffered this by history.  The examiner reported that the 
Veteran was given lots of reassurance and advised to keep his 
appointment with mental health. 

In a September 2003 in-service report of medical history, the 
examiner noted that he complained of anergia, weakness, and 
easy fatigability upon returning from Iraq. 

During an October 2003 service medical examination, the 
examiner marked psychiatric evaluation as normal and 
diagnosed depressive disorder. 

In an October 2004 VA examination report, the Veteran stated 
that while overseas, he had problems with his commander, who 
acted bizarrely and was ultimately arrested for downloading 
child pornography.  The examiner diagnosed chronic major 
depression of the recurrent type.  The examiner explained 
that while the Veteran did not have any specify war/combat 
related trauma to cause any PTSD, he had conflicts with 
another member of his team.  The examiner noted that the 
Veteran had a long term problem in his marital relationship 
prior to being activated and that he did not have PTSD.  

In an October 2004 VA general medical examination report, the 
Veteran denied any general muscle weakness, but stated that 
he had muscle weakness in both knees.  Upon examination, the 
examiner found no muscle atrophy or muscle weakness with 5/5 
power in the upper and lower extremities.  

In an April 2005 VA progress note, the Veteran denied any 
muscle weakness. 

In VA progress notes dated from January to February 2005, 
April to October 2005, March 2006, and July 2008 to January 
2009, the Veteran was continuously treated for major 
depressive disorder and degenerative joint disease in the 
bilateral knees.  PTSD screenings such as found in the March 
2006 progress note were negative. 

During a January 2008 VA examination, the Veteran stated that 
he did not think he really suffered from PTSD.  The examiner 
noted that the he did not present symptoms that would support 
a DSM IV diagnosis of PTSD, and that the conclusion was 
consistent with the Veteran's own statement. 

Analysis

At the outset, it should be noted that the Veteran is 
service-connected and in receipt of a 30 percent disability 
rating for major depression.

In this case, the Board establishes that the record does not 
provide a basis for granting service connection for PTSD or a 
chronic muscle weakness disorder. 

Service medical records are negative for a diagnosis of PTSD.  
Nor are any traumatic events resulting in stressors 
associated with a PTSD diagnosis noted in the service 
treatment records or the service personnel records.  Although 
the Veteran has submitted medical records concerning his 
depression, he has not submitted objective medical findings 
of any diagnosis of PTSD.  

Based on the evidence of record, the Board finds that the 
Veteran does not have a chronic muscle weakness disorder as 
the result of his active duty service.  It appears that the 
Veteran does not currently have a diagnosis of a chronic 
muscle weakness disorder.  Although service treatment records 
reveal complaints of muscle weakness, those complaints are 
isolated in the record and are not supported by objective 
medical evidence.  Furthermore, the Veteran stated in the 
October 2004 VA examination report that he did not have 
muscle weakness other than in his knees.  The Board notes 
that the Veteran's bilateral knee disorder is currently 
service-connected.  Without a current diagnosis of a chronic 
muscle weakness disorder, service connection cannot be 
granted on either a direct, secondary, or presumptive basis.

In the absence of a current clinical diagnosis of PTSD or a 
chronic muscle weakness disorder, service connection must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  

For the foregoing reasons, the claims for service connection 
for PTSD and a chronic muscle weakness disorder must be 
denied.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for unspecified muscle 
weakness is denied.

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


